UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7861


JOSEPH MICHAEL LADEAIROUS,

                Plaintiff - Appellant,

          v.

EDDIE PEARSON, Warden of Sussex I Correctional Center,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00307-JAG)


Submitted:   January 23, 2014              Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Michael Ladeairous, Appellant Pro Se.  Kate Elizabeth
Dwyre, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph Michael Ladeairous appeals the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under

28 U.S.C. § 1915(e)(2)(B) (2012) for failure to state a claim.

We   have   reviewed    the   record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Ladeairous v. Pearson, No. 3:12-cv-00307-JAG (E.D. Va.

Nov. 6, 2013).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument     would   not    aid   the   decisional

process.



                                                                        AFFIRMED




                                       2